DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Pending: 
1-19, 24-27
Withdrawn: 
2, 4-6, 24-26
Rejected:
1, 3, 7-19, 27
Amended: 
1
New: 
NONE
Independent:
1


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 3, 7-19, 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Amended claim 1 contains the limitation “controlling a grain size of the material by alternating the grain size between a first grain size corresponding to a point of inflection of an inverse Hall-Petch trend and a second grain size, the second grain size being larger than the first grain size and less than 1000 nm, the second grain size selected to achieve a selected property However, the instant specification does not provide guidance on (and it would not be obvious to one of skill in the art how to select) parameters that achieve the claimed first grain size and second grain size, together with the claimed alternating structure.
Appropriate correction/explanation is required. Claims dependent on claim 1 are likewise rejected under this statute.

Response to Amendment
5.	In the response filed on 10/20/21, applicant amended claim 1 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
6.	Applicant’s argument that the instant invention is allowable because the prior art does not teach the amended limitation of controlling a grain size by alternating between a first grain size and a second grain size, has not been found persuasive. As stated supra, the instant together with the claimed alternating structure, as claimed.
7.	The present action contain no art rejections. The closest prior art, Xu (US 2014/0262327) does not teach or suggest a method of severely plastically deforming a degradable component, complete with alternating the grain size between a first grain size corresponding to a point of inflection of an inverse Hall-Petch trend, and a second grain size larger than the first and <1000 nm, as presently claimed (however, the instant claims are rejected under 112(a) as set forth above).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/18/21